PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/461,799
Filing Date: 17 Mar 2017
Appellant(s): MARUYAMA, Junpei



__________________
Kien T Le
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 21 June 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 9 is rejected under 35 USC 112(b)
Claims 4-10 are rejected under 35 USC 102(a)(1) in consideration of U.S. Patent Application Publication 2004/0044434 to Tatsuo Morimura (‘434 hereafter)
Claims 4-8 are rejected under 35 USC 102(a)(1) in consideration of DE 102012018748 to Maruyama et al. (‘748 hereafter).
Claims 9 and 10 are rejected under 35 USC 103 in consideration of ‘748 in view of ‘434.



(2) Response to Argument
Appellant’s argument 1. – Claim 9 is erroneously rejected under 35 USC 112(b)
Appellant argues that claim 9 is not indefinite because the claims and specification provide sufficient context for one of ordinary skill to understand the limitations “. . . with no substantial delay. . .” and “. . . with a delay from the occurrence of the abnormality. . . .” The examiner disagrees. Appellant asserts that because the specification states that the first physical quantity deviation detects abnormalities without a substantial delay, and the second 
Appellant’s argument 2A – Examiner failed to establish a prima facie case of anticipation in the rejection of claim 4
The examiner believes the applied prior art rejections are sufficiently clear given the claims as written. Appellant has claimed an arrangement of computer equipment and data flow, FIG 6 of ‘434 shows these arrangements and flows as cited.
Appellant’s argument 2B – ‘434 does not disclose the recited first and second storage units
The examiner disagrees. The claimed first storage unit is disclosed in ‘434 as being attached to items 10-1 and 10-2. See paragraph 077, machines 10-1 and 10-2 store their own machine conditions and transmit them to the managing device 20. These are precisely the first and second physical quantities stored on the molding apparatuses themselves and later transmitted to the managing apparatus. 
Appellant’s argument 2C – ‘434 does not disclose the recited first and second physical quantity deviations

Appellant’s argument 2D - 434 does not disclose the recited feature that the servo CPU outputs an instruction to stop or decelerate the movable part in the case where either a first physical quantity deviation which is a deviation between a reference physical quantity read from the first storage unit and a current physical quantity or a second physical quantity deviation which is a deviation between a reference physical quantity read from the second storage unit and a current physical quantity exceeds a threshold value
The examiner disagrees. ‘434 teaches that molding machines 10-1 and 10-2 stop operating upon detection of an abnormal condition (i.e. one outside the bounds of their set operating conditions) in at least paragraph 0079 and report the abnormal condition to the managing apparatus. 
Appellant’s argument regarding claim 5
‘434 teaches that molding machines 10-1 and 10-2 store their own operating conditions along with the managing apparatus. These are the first and second storage units. Since the ordinary artisan understands that the kinds of equipment used to control molding machines employ nonvolatile memory and the managing apparatus logs data into a database (see paragraph 0076). 
Appellant’s argument regarding claim 6

Appellant’s argument regarding claim 7
The prior art molding machines store their own operating states during operation and the managing apparatus and PDAs store historical data. See paragraph 0077 of ‘434.
Appellant’s argument regarding claim 
Appellant’s argument regarding claim 8
The prior art reference teaches that the molding machines 10-1 and 10-2 have sufficient controllers to control the operation of each molding machine independently.
Appellant’s argument regarding claim 9
The prior art molding machines 10-1 and 10-2 store the first physical quantity and operate the molding machines based on these data. See paragraphs 0076 and 0077.
Appellant’s argument regarding claim 10
The first abnormality detection unit is the prior art molding machines 10-1 and 10-2, the second abnormality detection unit could be regarded as either the managing apparatus insofar as it is responsible for comparing current operating conditions to historical data.
Appellant’s argument 3A
The cited structure is clearly labelled in the cited figure.
Appellant’s argument 3B

Appellant’s argument 3C
The prior art Servo I/F 32 contains memory and operates the molding machine according to set conditions using sensors and actuators. Further, servo I/F is the sole transmitter of information regarding the state of the molding machine to the prior art CPU. Therefore the comparisons performed by the CPU and the Servo I/F are necessarily sequential. See paragraphs 0043 and 0046.
Appellant’s argument regarding claim 7
The prior art Servo I/F 32 contains memory and operates the molding machine according to set conditions using sensors and actuators. Further, servo I/F is the sole transmitter of information regarding the state of the molding machine to the prior art CPU, which solely disclosed as being connected to the ram and rom 34A and 34b. Therefore the comparisons performed by the CPU and the Servo I/F are necessarily sequential. See paragraphs 0043 and 0046.
Appellant’s argument regarding claim 8
The prior art Servo I/F 32 contains memory and operates the molding machine according to set conditions using sensors and actuators. Further, servo I/F is the sole transmitter of information regarding the state of the molding machine to the prior art CPU, which solely disclosed as being connected to the ram and rom 34A and 34b. Therefore the comparisons performed by the CPU and the Servo I/F are necessarily sequential. See paragraphs 0043 and 0046.
Appellant’s argument 4

Appellant’s argument regarding claim 9
Since the prior art molding machines of 10-1 and 10-2 are disclosed in the cited passage (paragraph 0076) of controlling themselves based on the input operating conditions, they necessarily compare current operating conditions to those input in order to identify abnormal conditions. While not expressly using the phrase ‘with no substantial delay,’ since the operating conditions necessarily are compared first on the molding machines 10-1 and 10-2 and then later on the managing apparatus 20, the prior art teaches ‘no substantial delay’ at least as much as supported by applicant’s disclosure, assuming for the sake of this argument that the term is not held to be indefinite. Though, this disagreement between examiner and appellant only supports the examiner’s position that the term is, in fact, indefinite since it is not possible for both parties to arrive at a common understanding of the term.
Appellant’s argument regarding claim 10
Paragraphs 0076 and 0077 of ‘434 describe how the operator, using the prior art PDA reports on error conditions, which are then uploaded to the managing apparatus 20and further communicated to the molding machines 10-1 or 10-2 as appropriate. Since the abnormality reports include both time of incident and time of resolution, the time comparison limitation of claim 10 is satisfied. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                                                                                                                                                                                                        
Conferees:
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743 

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.